DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/03/2022 has been entered.
	
Status of the Claims
	Receipt of Remarks/Amendments filed on 10/03/2022 is acknowledged. Claims 4, 6, 8, 10-11 are cancelled. Claims 1-2 and 16-18 have been amended. Claims 1-3, 5, 7, 9, and 12-18 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
                                                                            Priority
This application 16961147, filed 07/09/2020 is a national stage entry of PCT/NL2019/050016, with an International Filing Date of 01/11/2019, and claims foreign priority to 1042709, filed 01/11/2018.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant Claims
Applicant claims a composition and a method for the treatment of lung emphysema; in adult human; The composition comprises an active agent comprising a copper compound in an amount of about 0.5 mg to about 1 mg, and glycosaminoglycan heparin or a physiologically acceptable salt thereof in an amount of about 150,000 IU; wherein the copper compound is copper sulfate;  wherein the heparin is heparin sodium or heparin sulfate; administered via inhalation and/or via instillation; administered once, twice or three times a day; further comprises least one medicament or substance with effect on elastin metabolism in the vasculature, or lungs, or breakers of AGEs; wherein the composition is used as an additive to standard pharmacological COPD treatment which includes bronchodilators, inhaled corticosteroids, or oral macrolides; wherein the copper compound activates a LOX enzyme.
Claims 1-3, 7, 9, and 12-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Markart et al. (Journal of aerosol medicine and pulmonary drug delivery, 2010), hereinafter Markart, in view of Palmer et al. (Lancet, 1961), hereinafter Palmer, and Besiktepe et al. (Journal of Trace Elements in Medicine and Biology, 2017, cited in the IDS), hereinafter Besiktepe, and Fogelgren et al. (JBC, 2005), hereinafter Fogelgren, and as evidenced by Russell et al. (Journal of investigative dermatology, 1995).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Markart teaches the safety and tolerability of inhaled heparin (Title). Markart relates that idiopathic pulmonary fibrosis (IPF) is a form of the idiopathic interstitial pneumonias, which is usually fatal, and have no drug therapy (Introduction). Markart describes the study of heparin inhalation on lung function in IPF patients with a median age of 63 subjected to heparin inhalation, thereby rendering obvious the heparin feature in Claims 1 and 16, as well as Claims 2-3 and 13 (Abstract; p. 162, R. Col., 2nd paragraph to p. 163, L. Col.). The study medication employs heparin and sodium chloride, which renders Claim 7 obvious (p. 163, 2nd paragraph). Markart teaches that in the chronic treatment period, one-fourth of the individual threshold dose was inhaled every 12 h for 28 days, rendering Claim 9 obvious. 
Markart determined the threshold dose of inhaled heparin to be 150,000 IU in healthy subjects; Different threshold doses were used for IPF patients (p. 162, R. Col.; Table 3). Markart relates that there was no significant effect on two patients given heparin inhalation of up to 120,000 IU, the highest dose of heparin that could be applied according to the protocol. 
Markart also recognizes that a positive effect of heparin aerosols have been observed on COPD patients, and that similar safety and tolerance are observed for IPF, asthma, COPD, etc. (p. 167, 2nd paragraph; p. 168, R. Col.). Markart also recognizes that IPF patients would take additional medications such as corticosteroids (Table 2). 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Markart teaches heparin inhalation of up to 120,000 IU in IPF patient, the instant claims require 150,000 IU.  However, the 120,000 IU heparin dose limitation was set according to the study protocol, and Markart has taught that the threshold dose of inhaled heparin to be 150,000 IU in healthy subjects. 
Markart is silent on the copper sulfate.
Palmer teaches a mucolytic aerosol agent for inhalation in chronic bronchitis (Title). Palmer teaches Ascoxal®, which contains 100 mg ascorbic acid, 70 mg sodium percarbonate and 0.2 mg copper sulfate, which renders the copper compound instantly claimed in the set, and the copper sulfate in Claim 1 obvious (p. 803, L. Col. last paragraph to R. Col.). Palmer expressly teaches treating patients with chronic bronchitis (p. 803, R. Col., Methods). 
Besiktepe is in the pathogenesis of emphysema field, and comprehends that COPD includes pulmonary emphysema, characterized among other things by degradation of elastic fiber, and loss of lung elasticity (Introduction). The elastic fibers consist of a core of elastin protein, which is polymerized by crosslinking by one or more members of the enzymes of the lysyl oxidase (LOX) family. Besiktepe teaches that copper is required to activate LOX, LOXL1, and LOXL2, which regulate the production and accumulation of elastic fibers in the connective tissue. Besiktepe teaches emphysematous areas had significantly lower elastin, LOX, LOXL1, LOXL2, HIF-la, COMMDl, and PTEN protein levels than the non-emphysematous areas, which could cause abnormalities in elastic fiber biology (Abstract). Besiktepe contemplates that increasing LOX level would be an effective treatment for pulmonary emphysema (Abstract). Thus, Besiktepe renders Claims 17 and 18 obvious. 
	Fogelgren supports Besiktepe by teaching that the copper-dependent LOX catalyze the covalent cross-linking of fibrillar collagens and elastin; LOX binds to the cellular form of fibronectin (FN), and contemplates that the FN matrix provides specific microenvironments to regulate LOX catalytic activity (Abstract). Fogelgren teaches that FN regulate many cellular functions through its interactions with proteins including heparin sulfate proteoglycans, and illustrates the heparin-binding domain in FN fragment (p. 24690, R. Col.; Fig. 1; p. 24692, R. Col.).  
	Regarding Claim 12, Markart already teaches the heparin treatment of IPF patients who have concomitant medications including corticosteroids, other immunosuppressive drugs, and oxygen (Table 2). Corticosteroid, particularly glucocorticoid, has already been known to affect elastin synthesis, including in lungs and blood vessels (See entirety of Russell et al. as evidence). As such, Markart renders Claim 12 obvious. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Markart relates that two patients did not respond when treated with heparin inhalation of 120,000 IU, which is the highest dose allowed in the protocol. However, Markart has taught that the threshold dose of inhaled heparin to be 150,000 IU in healthy subjects. As such, with modification of the protocol, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to try the 150,000 IU heparin on IPF patients who did not respond to 120,000 IU as described by Markart. Since there is an exemplary teaching in the prior art of this variation, it would have been obvious to find the best amount of heparin. The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what researchers do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.
Markart teaches the usefulness of heparin for treatment of patients with COPD, IPF, and other lung diseases. Palmer teaches treating patients with chronic bronchitis with Ascoxal®, which contain copper sulfate. Besiktepe teaches that increasing the level of copper-dependent LOX would be an effective treatment for pulmonary emphysema. Fogelgren supports both Besiktepe and Markart by recognizing that LOX binds fibronectin, which binds heparin. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Besiktepe, Fogelgren, Palmer, and Markart and treat COPD and emphysema patients with a composition comprising both heparin and copper sulfate because the references have recognized the usefulness of both components in treating patients with COPD, including IPF, and emphysema, and because Fogelgren has taught that heparin binds to FN, which would modulate its activity, and FN binds copper-dependent LOX. Additionally, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.
Regardless of the mechanism, the prior art renders obvious Claims 17-18 because it teaches the combination of heparin and copper sulfate as required in the claim. The prior art therefore renders obvious the feature of Claims 17-18 that LOX enzyme is activated as it is an inherent property of the copper compound. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics claimed in Claims 17-18. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Palmer with that of Besiktepe, Fogelgren, Palmer, and Markart with regards to the dosage of copper compound, arriving at the instantly claimed dosage.  One would have been motivated to do so because Palmer recognized the mucolytic properties of copper sulfate compositions, and has employed it at an effective and safe dosage for treatment of chronic bronchitis. As such, a skilled artisan would be motivated to start at this dosage and optimize accordingly. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
While the exact amount of copper is not disclosed by Palmer, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the amount of copper in the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amount of copper. NOTE: MPEP 2144.05. The Examiner notes that the instant disclosure and previously filed claim set recite broad ranges of amounts of copper that encompass the amount disclosed by Palmer.  As such, criticality of the instantly claimed amount is not apparent. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Markart in view of Besiktepe, Fogelgren, and Palmer as applies to Claim 1 above, and in view of Shriver, Z. (JP 2006-501815 A).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Besiktepe, Fogelgren, Palmer, and Markart have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Markart does not teach the molecular weight of heparin. 
	Shriver is in the same field of endeavor and teaches a method for preparing a polysaccharide, e.g., a GAG, for in vivo delivery, e.g. transdermal, pulmonary or mucosaI delivery [0005]. The method includes neutralizing a polysaccharide to prepare the polysaccharide for in vivo delivery, and taught embodiments include wherein the neutralization is performed by contacting the polysaccharide with a charge neutralizing agent, such as transition metal e.g., iron, nickel and copper (Example 8, [0005]-[0008]). The composition and the method taught by Shriver are useful to subject that has or is at risk of diseases which include respiratory disorder such as emphysema [0104]. Thus, Shriver is compatible with Markart. 
Shriver comprehends that heparin is a well-established inhibitor of elastase, inhibits elastase-induced lung injury, and is useful in emphysema model [0256]. Additionally, Shriver teaches that asthma is a disorder characterized by inflammation and narrowing of airways.
Shriver notes that many currently available heparins are polydisperse mixtures which contain a large number of chains having a range of different molecular weights (MW). For example, enoxaparin, has an average MW of 4,200 daltons, but has a MW distribution where less than or equal to 18% is greater than 8000 daltons, which renders obvious the claimed range in Claim 5. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shriver with that of Markart and use different MW heparin including MW of greater than 8000 Daltons. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. Both Markart and Shriver teach heparin for treating the same patient population. As such, the artisan would enjoy a reasonable expectation of success when combining the teachings of Markart and Shriver, and using heparin with MW of greater than 8000 Daltons. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Markart in view of Besiktepe, Fogelgren, and Palmer as applies to Claim 1 above, and in view of Baughman et al. (Matrix Biol. 2011), hereinafter Baughman.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Besiktepe, Fogelgren, Palmer, and Markart have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Markart is silent on elastin. Fogelgren has taught that the copper-dependent LOX catalyze the covalent cross-linking of fibrillar collagens and elastin, thereby already suggesting a role for copper in the production of elastin fiber. 
Baughman cures the deficiency of the references above by teaching that heparin stimulate elastogenesis, which renders the (a) to (d) features of Claim 14 obvious. Baughman reports that heparin treatment of adult human vascular smooth muscle cells promoted the formation of elastic fibers, and that this effect was heparin-specific, concluding that heparinized vascular grafts may promote elastin formation and regulate restenosis (Abstract).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baughman with Besiktepe, Fogelgren, Palmer, and Markart and use the composition with heparin and copper in treating lung injury affecting human vascular smooth muscle cells to promote the formation of elastic fibers per the teaching of Baughman. Thus, the intended use in Claim 14, while not limiting, is also obvious.

Claims 1-3, 5, 7, 9, and 12-13, and 15- are rejected under 35 U.S.C. 103 as being unpatentable over Martyn, G. (2013/0004542 A1), herein Martyn, in view of Markart et al. (Journal of aerosol medicine and pulmonary drug delivery, 2010), hereinafter Markart, in view of Palmer et al. (Lancet, 1961), hereinafter Palmer, and Besiktepe et al. (Journal of Trace Elements in Medicine and Biology, 2017, cited in the IDS), hereinafter Besiktepe, and Fogelgren et al. (JBC, 2005), hereinafter Fogelgren.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Martyn relates the invention of a composition for inhalation comprising a pharmaceutically acceptable glassy matrix and at least one bioactive material within the matrix, wherein the glassy matrix comprises a metal ion salt, wherein the composition is substantially free of polyols and is in the form of a powder and wherein the powder comprises particles having a median geometric diameter of less than 10 μm (Abstract). The composition, foam, powder or particles may be used in the manufacture of a medicament for the treatment of a mammal in need thereof, such as a human, for treatment of COPD, emphysema, asthma, etc. , or conditions characterized by reversible airway obstructions and/or constrictions ([0321],[0325]). Suitable metal ion salt includes transition metals such as copper and zinc, with copper as copper sulfate pentahydrate ([0073], [0079]; Claim 15). The suitable bioactive is selected from one or more of heparin, immunosuppressants, or wherein the bioactive is suitable for the treatment of a respiratory disease, and the heparin is heparin sodium (Claim 4, Claim 27). Suitable bioactive also include corticosteroid [0311]. As such, Martyn renders features of Claims 1-3, 7, 13, and 15 obvious.
Regarding Claim 5, Martyn teaches an embodiment wherein the bioactive material has a molecular weight or average molecular weight of less than about 22,000 Da, such as less than about 15,000 Da or less than about 10,000 Da [0316]. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Martyn does not exemplify the composition with heparin and copper sulfate for treating emphysema.  However, Martyn clearly teaches heparin sodium as bioactive, and copper sulfate pentahydrate as metal salt in the composition. 
Martyn does not teach the amount of heparin and copper sulfate.
Markart is in the related field of idiopathic pulmonary fibrosis (IPF), and teaches the safety and tolerability of inhaled heparin (Title). Markart describes the study of heparin inhalation on lung function in IPF patients (Abstract; p. 162, R. Col., 2nd paragraph to p. 163, L. Col.). The study medication employs heparin and sodium chloride (p. 163, 2nd paragraph). Markart teaches that in the chronic treatment period, one-fourth of the individual threshold dose was inhaled every 12 h for 28 days, rendering Claim 9 obvious. 
Markart determined the threshold dose of inhaled heparin to be 150,000 IU in healthy subjects, thereby rendering the amount of heparin in Claim 1 obvious; Different threshold doses were used for IPF patients (p. 162, R. Col.; Table 3). Markart relates that there was no significant effect on two patients given heparin inhalation of up to 120,000 IU, the highest dose of heparin that could be applied according to the protocol. 
Regarding the amount of copper sulfate, Palmer teaches a mucolytic aerosol agent for inhalation in chronic bronchitis (Title). Palmer teaches Ascoxal®, which contains 100 mg ascorbic acid, 70 mg sodium percarbonate and 0.2 mg copper sulfate, which renders the copper compound instantly claimed in the set obvious (p. 803, L. Col. last paragraph to R. Col.). Palmer expressly teaches treating patients with chronic bronchitis (p. 803, R. Col., Methods). 
Besiktepe is in the pathogenesis of emphysema field, and comprehends that COPD includes pulmonary emphysema, characterized among other things by degradation of elastic fiber, and loss of lung elasticity (Introduction). The elastic fibers consist of a core of elastin protein, which is polymerized by crosslinking by one or more members of the enzymes of the lysyl oxidase (LOX) family. Besiktepe teaches that copper is required to activate LOX, LOXL1, and LOXL2, which regulate the production and accumulation of elastic fibers in the connective tissue. Besiktepe teaches emphysematous areas had significantly lower elastin, LOX, LOXL1, LOXL2, HIF-la, COMMDl, and PTEN protein levels than the non-emphysematous areas, which could cause abnormalities in elastic fiber biology (Abstract). Besiktepe contemplates that increasing LOX level would be an effective treatment for pulmonary emphysema (Abstract). Thus, Besiktepe renders Claims 17 and 18 obvious. 
	Fogelgren supports Besiktepe by teaching that the copper-dependent LOX catalyze the covalent cross-linking of fibrillar collagens and elastin; LOX binds to the cellular form of fibronectin (FN), and contemplates that the FN matrix provides specific microenvironments to regulate LOX catalytic activity (Abstract). Fogelgren teaches that FN regulate many cellular functions through its interactions with proteins including heparin sulfate proteoglycans, and illustrates the heparin-binding domain in FN fragment (p. 24690, R. Col.; Fig. 1; p. 24692, R. Col.).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the molecular weight of heparin, Martyn teaches an embodiment wherein the bioactive material has a molecular weight less than about 22 kDa, which overlaps with the range in instant Claim 5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Both Martyn and Markart teaches compositions for inhalation for treating lung diseases. Both references recognize the usefulness of heparin sodium in the inhalation compositions. Similarly, Palmer is in the related field of chronic bronchitis and teaches a mucolytic aerosol agent for inhalation.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine Martyn with Palmer and Markart, and use heparin at the amount taught by Markart and the amount of copper sulfate per the amount taught by Palmer in the composition of Martyn, and manipulate the amounts to obtain the desired results. Markart relates that two patients did not respond when treated with heparin inhalation of 120,000 IU, which is the highest dose allowed in the protocol. However, Markart has taught that the threshold dose of inhaled heparin to be 150,000 IU in healthy subjects. As such, with modification of the protocol, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to try the 150,000 IU heparin on IPF patients who did not respond to 120,000 IU as described by Markart. Since there is an exemplary teaching in the prior art of this variation, it would have been obvious to find the best amount of heparin. Similarly, one would start at the 0.2 mg copper sulfate of Palmer and adjust the concentration accordingly.  The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what researchers do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.
Martyn teaches an inhalation composition with the combination of heparin sodium and copper sulfate for treatment of diseases including COPDY and emphysema. Markart teaches the usefulness of heparin for treatment of patients with COPD, IPF, and other lung diseases. Palmer teaches treating patients with chronic bronchitis with Ascoxal®, which contain copper sulfate. Besiktepe teaches that increasing the level of copper-dependent LOX would be an effective treatment for pulmonary emphysema. Fogelgren supports both Besiktepe and Markart by recognizing that LOX binds fibronectin, which binds heparin. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Besiktepe, Fogelgren, Palmer, and Markart with that of Martyn and treat emphysema patients with a composition comprising both heparin and copper sulfate because the references have recognized the usefulness of both components in treating patients with COPD, including IPF and emphysema, and because Fogelgren has taught that heparin binds to FN, which would modulate its activity, and FN binds copper-dependent LOX. Additionally, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.
Regardless of the mechanism, the prior art renders obvious Claims 17-18 because it teaches the combination of heparin and copper sulfate as required in the claim. The prior art therefore renders obvious the feature of Claims 17-18 that LOX enzyme is activated as it is an inherent property of the copper compound. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics claimed in Claims 17-18. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Martyn in view of Markart, Besiktepe, Fogelgren, and Palmer as applies to Claim 1 above, and in view of Chrzanowski, P., et al. (The American journal of medicine 69.3, 1980), hereinafter Chrzanowski.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Besiktepe, Fogelgren, Palmer, Markart, and Martyn have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Martyn is silent on elastin. However, Martyn teaches inclusion of corticosteroid.
The role of corticosteroid in elastin synthesis has been well documented.  For instance, Chrzanowski comprehends that elastin destruction in pulmonary emphysema. Chrzanowski relates the study wherein patients undergoes glucocorticoid therapy, and shows that elastin proportions were similar to those observed in normal subjects, and describes the reduced lung elastin in pulmonary emphysema except in patients treated with glucocorticoids, which increase the relative proportions of elastin (Abstract). 
Fogelgren has taught that the copper-dependent LOX catalyze the covalent cross-linking of fibrillar collagens and elastin, thereby also suggesting a role for copper in the production of elastin fiber. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fogelgren, Chrzanowski, and Martyn, and use the composition with heparin and copper sulfate in treating lung injury affecting human vascular smooth muscle cells to promote the formation of elastic fibers per the teaching of Fogelgren and Chrzanowski. Thus, the intended use in Claim 14, while not limiting, is also obvious.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant argues Markart does not disclose a composition comprising copper sulfate and heparin at specific doses for the treatment of lung emphysema.
Applicant’s arguments with respect to rejections employing Markart have been considered but are not persuasive. As explained in the first rejection, Markart teaches inhaled heparin for treatment of patients with COPD, IPF, and other lung diseases. Palmer teaches treating patients with chronic bronchitis with Ascoxal®, which contain copper sulfate. Markart is not relied on by itself to teach both components, i.e. heparin and copper sulfate. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06. Therefore, the rejection is proper. 
Applicant argues that Palmer discloses a copper containing solution as a mucolytic agent, whereas copper sulfate in the present application is combined with heparin for completely different purposes, and that the instant invention is not used for the inhalation of copper as monotherapy; In Besiktepe, the relationship between LOXs and PE pathogenesis in COPD patients is reported, but no possible therapeutic effect of copper other than the activation of LOXs has been described and no suggestion whatsoever has been made by Besiktepe to use glycosoaminoglycan in this study, nor the combination of copper and GAG to treat lung emphysema and/or other forms of COPD; Fogelgren evaluates LOX bound to fibronectin on proteolytic activation, whereas the present application describes a method to repair elastic fiber damage using copper/heparin. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner has considered the argument and found it unpersuasive.  Each reference by itself is not relied on for the teaching of the claimed invention. In the above rejection, the secondary references are relied on to add the missing puzzle pieces to Martyn, which a skilled artisan with a commensurate knowledge in the field will be able to do. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Besiktepe, Fogelgren, Palmer, and Markart and treat COPD and emphysema patients with a composition comprising both heparin and copper sulfate because the references have recognized the usefulness of both components in treating patients with COPD, including IPF, and emphysema, and because Fogelgren has taught that heparin binds to FN, which would modulate its activity, and FN binds copper-dependent LOX.
Applicant alleges improper hindsight was employed by the Examiner.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ramamurthi et al. (US 8,529,951 B1) expressly teaches an elastogenic composition comprising hyaluronic acid fragments, nanoparticles formed of copper; and a delivery vehicle for delivering the hyaluronic acid fragments and the nanoparticles formed of copper to a cellular construct including elastin producing cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616